Citation Nr: 1540025	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-16 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of frostbite of the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, has unverified service from November 1976 to November 1979.  The record also suggests subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran submitted a May 2009 Substantive Appeal, VA Form 9, pursuant to a March 2009 Statement of the Case, which addressed the issue of service connection for residuals of frostbite of the hands and feet.  In the Substantive Appeal, the Veteran indicated his request to have a Board hearing at a local VA office (Travel Board hearing).

The Veteran was scheduled for a Travel Board hearing to take place in December 2009.  The Board acknowledges that the Board, in the April 2013 Board Remand, indicated that the Veteran failed to report to the hearing; however, a review of the Veteran's claims file reveals that the November 2009 notice letter informing the Veteran of the time and place for the December 2009 Travel Board hearing was returned to the RO by the U.S. Postal Service (USPS) as "attempted not known."  Although the USPS returned the undelivered notice to the RO, neither the paper claims file, Virtual VA file, nor VBMS file contains evidence indicating that notice of the hearing was subsequently sent to the Veteran's correct address.  Indeed, at the time of the November 2009 notice letter, the record suggests that the Veteran was homeless.  No subsequent correspondence from the Veteran or the representative has withdrawn this request for a Travel Board hearing.  

It is also unclear from the record whether VA has the Veteran's current mailing address.  In a June 27, 2013 correspondence from VA, the Veteran was provided a Supplemental Statement of the Case.  Subsequently, on July 10, 2013, the Veteran submitted to VA a signed waiver of AOJ consideration of Additional Evidence and waiver of the 30-day waiting period.  However, a more recent record in VBMS indicates that a notice letter sent to the Veteran on April 15, 2014 was returned to VA by the USPS as "deceased, unable to forward."  In this regard, the Veteran's father (of the same name) died in September 2013.  There is no indication that the Veteran himself is deceased.  The April 15, 2014 letter was resent to the Veteran on April 17, 2015.  To date, the record does not reflect that the resent notice letter was returned to VA as undeliverable.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Additionally, pursuant to 38 C.F.R. § 20.704(b) (2015), when a hearing is scheduled, the person requesting it will be notified of its time and place.

As it does not appear that the Veteran received notice of the time and place for the scheduled hearing, in accordance with the Veteran's request, the Board finds that the Veteran should again be scheduled for a Travel Board hearing at the RO.  The RO should ensure that notice of the scheduled hearing is sent to the Veteran's correct address.

Accordingly, the case is REMANDED for the following actions:

1. Verify the Veteran's correct mailing address and update VA systems as appropriate.

2. After the Veteran's correct mailing address has been verified, schedule the Veteran for a Travel Board hearing.  Send notice of the scheduled hearing to the Veteran and representative in accordance with 38 C.F.R. § 20.704(b) (2015), a copy of which should be associated with the claims file.  In this regard, ensure that the hearing notice is sent to the Veteran's verified mailing address.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




